In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00212-CV


                        TEXAS MEDICAL BOARD, APPELLANT

                                            V.

                      COURTNEY R. MORGAN, M.D., APPELLEE

                          On Appeal from the 98th District Court
                                  Travis County, Texas
       Trial Court No. D-1-GN-17-002301, Honorable Maya Guerra Gamble, Presiding

                                      July 15, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pending before this court is the Joint Motion to Dismiss Appeal filed by appellant,

Texas Medical Board, and appellee, Courtney R. Morgan, M.D. Without passing on the

merits of the appeal, we grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1). Having dismissed the appeal at the parties’ request, no motion for rehearing

will be entertained and our mandate will issue forthwith.


                                                 Per Curiam